                                                                                             (1 of 31)
                  Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-1, Page 1 of 3
                 Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 1 of 31
                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                           December 30, 2020


       No.:             20-36129
       D.C. No.:        4:20-cv-00062-BMM
       Short Title:     Steve Bullock, et al v. BLM, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
                                                                                              (2 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-1, Page 2 of 3
        Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 2 of 31



                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      DEC 30 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 STEVE BULLOCK, in his official                 No. 20-36129
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
                                                D.C. No. 4:20-cv-00062-BMM
 NATURAL RESOURCES AND
 CONSERVATION,                                  U.S. District Court for Montana,
                                                Great Falls
               Plaintiffs - Appellees,
                                                TIME SCHEDULE ORDER
   v.

 BUREAU OF LAND
 MANAGEMENT; WILLIAM
 PENDLEY, in his official capacity as
 the person exercising the authority of the
 Director of the Bureau of Land
 Management; U.S. DEPARTMENT OF
 THE INTERIOR; DAVID
 BERNHARDT, in his official capacity
 as Secretary of the Department of the
 Interior,

               Defendants - Appellants.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.
                                                                                    (3 of 31)
        Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-1, Page 3 of 3
       Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 3 of 31

Wed., January 6, 2021        Appellants' Mediation Questionnaire due. If your
                             registration for Appellate CM/ECF is confirmed after
                             this date, the Mediation Questionnaire is due within
                             one day of receiving the email from PACER
                             confirming your registration.
Thu., January 28, 2021       Transcript shall be ordered.
Mon., March 1, 2021          Transcript shall be filed by court reporter.
Thu., April 8, 2021          Appellants' opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Mon., May 10, 2021           Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
                                                                                                  (4 of 31)
                  Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-2, Page 1 of 2
                 Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 4 of 31



                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court



                       ATTENTION ALL PARTIES AND COUNSEL
                    PLEASE REVIEW PARTIES AND COUNSEL LISTING



       We have opened this appeal/petition based on the information provided to us by
       the appellant/petitioner and/or the lower court or agency. EVERY attorney and
       unrepresented litigant receiving this notice MUST immediately review the caption
       and service list for this case and notify the Court of any corrections.

       Failure to ensure that all parties and counsel are accurately listed on our docket,
       and that counsel are registered and admitted, may result in your inability to
       participate in and/or receive notice of filings in this case, and may also result in the
       waiver of claims or defenses.

       PARTY LISTING:
       Notify the Clerk immediately if you (as an unrepresented litigant) or your client(s)
       are not properly and accurately listed or identified as a party to the appeal/petition.
       To report an inaccurate identification of a party (including company names,
       substitution of government officials appearing only in their official capacity, or
       spelling errors), or to request that a party who is listed only by their lower court
       role (such as plaintiff/defendant/movant) be listed as a party to the appeal/petition
       as an appellee or respondent so that the party can appear in this Court and submit
       filings, contact the Help Desk at http://www.ca9.uscourts.gov/cmecf/feedback/ or
       send a letter to the Clerk. If you or your client were identified as a party to the
       appeal/petition in the notice of appeal/petition for review or representation
       statement and you believe this is in error, file a motion to dismiss as to those
       parties.

       COUNSEL LISTING:
       In addition to reviewing the caption with respect to your client(s) as discussed
       above, all counsel receiving this notice must also review the electronic notice of
       docket activity or the service list for the case to ensure that the correct counsel are
                                                                                            (5 of 31)
        Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-2, Page 2 of 2
       Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 5 of 31
listed for your clients. If appellate counsel are not on the service list, they must file
a notice of appearance or substitution immediately or contact the Clerk's office.

NOTE that in criminal and habeas corpus appeals, trial counsel WILL remain as
counsel of record on appeal until or unless they are relieved or replaced by Court
order. See Ninth Circuit Rule 4-1.

REGISTRATION AND ADMISSION TO PRACTICE:
Every counsel listed on the docket must be admitted to practice before the Ninth
Circuit AND registered for electronic filing in the Ninth Circuit in order to remain
or appear on the docket as counsel of record. See Ninth Circuit Rules 25-5(a) and
46-1.2. These are two separate and independent requirements and doing one does
not satisfy the other. If you are not registered and/or admitted, you MUST, within 7
days from receipt of this notice, register for electronic filing AND apply for
admission, or be replaced by substitute counsel or otherwise withdraw from the
case.

If you are not registered for electronic filing, you will not receive further notices of
filings from the Court in this case, including important scheduling orders and
orders requiring a response. Failure to respond to a Court order or otherwise meet
an established deadline can result in the dismissal of the appeal/petition for failure
to prosecute by the Clerk pursuant to Ninth Circuit Rule 42-1, or other action
adverse to your client.

If you will be replaced by substitute counsel, new counsel should file a notice of
appearance/substitution (no form or other attachment is required) and should note
that they are replacing existing counsel. To withdraw without replacement, you
must electronically file a notice or motion to withdraw as counsel from this
appeal/petition and include your client's contact information.

To register for electronic filing, and for more information about Ninth Circuit
CM/ECF, visit our website at http://www.ca9.uscourts.gov/cmecf/#section-
registration.

To apply for admission, see the instructions and form application available on our
website at https://www.ca9.uscourts.gov/attorneys/.
                                                                                                (6 of 31)
                  Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-3, Page 1 of 1
                 Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 6 of 31



                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court



                                  ATTENTION
                 YOU ARE NOT REGISTERED FOR ELECTRONIC FILING



       You are listed as counsel of record in this new appeal/petition but you are not
       registered for electronic filing with this Court. See Ninth Circuit Rule 25-5.

       Until you register for electronic filing or provide the Court with proof of an
       exemption, you will not receive further notice of filings from the Court in this case,
       including important scheduling orders and orders requiring a response. Failure to
       respond to a Court order or otherwise meet an established deadline can result in the
       dismissal of the appeal for failure to prosecute by the Clerk pursuant to Ninth
       Circuit Rule 42-1, or other action adverse to your client.

       Please register for electronic filing with the Court immediately or file a
       notice/motion to withdraw as counsel from this appeal.

       To register for electronic filing, and for more information about Ninth Circuit
       CM/ECF, visit our website at http://www.ca9.uscourts.gov/cmecf/#section-
       registration.
                                                                                                             (7 of 31)
               Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-4, Page 1 of 1
              Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 7 of 31

                                United States Court of Appeals
                                     for the Ninth Circuit
                                             P.O. Box 31478
                                      Billings, Montana 59107-1478

&+$0%(562)
6,'1(<57+20$6                                                            7(/    
&+,()-8'*(                                                          )$;    


'HDU&RXQVHO

         ,ZULWHWRLQWURGXFH\RXWRWKHFRXUW¶VPHGLDWLRQSURJUDP7KHFRXUWRIIHUV\RXDQG\RXU
FOLHQWVSURIHVVLRQDOPHGLDWLRQVHUYLFHVDWQRFRVWWRKHOSUHVROYHGLVSXWHVTXLFNO\DQGHIILFLHQWO\DQG
WRH[SORUHWKHGHYHORSPHQWRIPRUHVDWLVIDFWRU\UHVXOWVWKDQFDQEHDFKLHYHGIURPFRQWLQXHGOLWLJDWLRQ
(DFK\HDUWKHPHGLDWRUVIDFLOLWDWHWKHUHVROXWLRQRIKXQGUHGVRIFDVHVIURPWKHPRVWEDVLFFRQWUDFWDQG
WRUWDFWLRQVWRWKHPRVWFRPSOH[FDVHVLQYROYLQJPXOWLSOHSDUWLHVQXPHURXVSLHFHVRIOLWLJDWLRQDQG
LPSRUWDQWLVVXHVRISXEOLFSROLF\

       7KHHLJKWFLUFXLWPHGLDWRUVDOORIZKRPZRUNH[FOXVLYHO\IRUWKHFRXUWDUHKLJKO\H[SHULHQFHG
DWWRUQH\VIURPDYDULHW\RISUDFWLFHVDOOKDYHH[WHQVLYHWUDLQLQJDQGH[SHULHQFHLQQHJRWLDWLRQ
DSSHOODWHPHGLDWLRQDQG1LQWK&LUFXLWSUDFWLFHDQGSURFHGXUH$OWKRXJKWKHPHGLDWRUVDUHFRXUW
HPSOR\HHVWKHFRXUWKDVDGRSWHGVWULFWFRQILGHQWLDOLW\UXOHVDQGSUDFWLFHVWRHQVXUHWKDWZKDWJRHVRQ
LQPHGLDWLRQVWD\VLQPHGLDWLRQ6HH&LUFXLW5XOH

        7KHILUVWVWHSLQWKHPHGLDWLRQSURFHVVLVFDVHVHOHFWLRQ7RDVVLVWWKHPHGLDWRUVLQWKHFDVH
VHOHFWLRQSURFHVV DSSHOODQWVSHWLWLRQHUVPXVWILOHDFRPSOHWHG0HGLDWLRQ4XHVWLRQQDLUHZLWKLQ
GD\VRIWKHGRFNHWLQJRIWKHFDVH 6HH&LUFXLW5XOHVDQG$SSHOOHHVPD\DOVRILOORXWDQGILOH
DTXHVWLRQQDLUH7KHTXHVWLRQQDLUHZLWKILOLQJLQVWUXFWLRQVLVDYDLODEOHKHUH2QFHWKH0HGLDWLRQ
4XHVWLRQQDLUHLVVXEPLWWHGWKHSDUWLHVZLOOUHFHLYHYLD1'$DOLQNWRDVHSDUDWHIRUPWKDWZLOODOORZ
WKHPWRVXEPLWFRQILGHQWLDOLQIRUPDWLRQGLUHFWO\WRWKH&LUFXLW0HGLDWRUV&RXQVHOPD\DOVRVXEPLW
FRQILGHQWLDOLQIRUPDWLRQDWDQ\WLPHWRFDBPHGLDWLRQ#FDXVFRXUWVJRY

        ,QPRVWFDVHVWKHPHGLDWRUZLOOVFKHGXOHDVHWWOHPHQWDVVHVVPHQWFRQIHUHQFHZLWKFRXQVHO
RQO\WRGHWHUPLQHZKHWKHUWKHFDVHLVVXLWDEOHIRUPHGLDWLRQ%HDVVXUHGWKDWSDUWLFLSDWLRQLQWKH
PHGLDWLRQSURJUDPZLOOQRWVORZGRZQGLVSRVLWLRQRI\RXUDSSHDO0HGLDWLRQGLVFXVVLRQVDUHQRW
OLPLWHGWRWKHLVVXHVRQDSSHDO7KHGLVFXVVLRQVFDQLQYROYHRWKHUFDVHVDQGPD\LQFOXGHLQGLYLGXDOV
ZKRDUHQRWSDUWLHVWRWKHOLWLJDWLRQLIGRLQJVRHQDEOHVWKHSDUWLHVWRUHDFKDJOREDOVHWWOHPHQW

      )XUWKHULQIRUPDWLRQDERXWWKHPHGLDWLRQSURJUDPPD\EHIRXQGRQWKHFRXUW¶VZHEVLWH
ZZZFDXVFRXUWVJRYPHGLDWLRQ3OHDVHDGGUHVVTXHVWLRQVGLUHFWO\WRWKH0HGLDWLRQ3URJUDPDW
RUFDPHGLDWLRQ#FDXVFRXUWVJRY

                                               6LQFHUHO\



                                         6LGQH\7KRPDV
                                                                                                                (8 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-5, Page 1 of 2
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 8 of 31



                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT
                       Form 7. Mediation Questionnaire
    Instructions for this form: http://www.ca9.uscourts.gov/forms/form07instructions.pdf

9th Cir. Case Number(s)

Case Name

Counsel submitting
this form

Represented party/
parties

Briefly describe the dispute that gave rise to this lawsuit.




                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 7                                               1                                        Rev. 12/01/2018
                                                                                                                 (9 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-5, Page 2 of 2
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 9 of 31



Briefly describe the result below and the main issues on appeal.




Describe any proceedings remaining below or any related proceedings in other
tribunals.




Signature                                                              Date
(use “s/[typed name]” to sign electronically-filed documents)


                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 7                                                2                                        Rev. 12/01/2018
                                                                                                       (10 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 1 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 10 of 31



UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

                                        Office of the Clerk

                                      After Filing an Appeal:
                                   An Introduction for Attorneys




You have received this guide because you filed a notice of appeal in the U.S. Court of Appeals
for the Ninth Circuit. It provides information you need to know to represent an appellant before
the court.


                                         For Habeas Appeals

         If you are appealing the denial of a habeas corpus petition under 28 U.S.C. § 2254
         or 2255, you are receiving this guide because the district court or court of appeals
         has granted a certificate of appealability (COA) on one or more of the specific
         issues in the case.


Read this guide carefully. If you don’t follow instructions, the court may dismiss your case.




                                    This Guide Is Not Legal Advice

              Court employees are legally required to remain neutral; that means they can’t
              give you advice about how to win your case. However, if you have a question
              about procedure—for example, which forms to send to the court or when a
              form is due—this packet should provide the answer. If it doesn’t, you may
              contact the clerk’s office for more information.




ATTORNEY Appeals (December 2019)                                                                   1
                                                                                                                                                                 (11 of 31)
             Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 2 of 22
            Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 11 of 31



WHAT’S IN THIS GUIDE?

HOW AN APPEAL WORKS.............................................................................................................................. 3
PRACTICE RULES AND RESOURCES ............................................................................................................... 4
   Practice Guides ......................................................................................................................................... 4
   Appellate Mentoring Program .................................................................................................................. 4
IMPORTANT RULES FOR ALL CASES .............................................................................................................. 4
   Ninth Circuit Bar Admission ...................................................................................................................... 4
   Register for Electronic Filing ..................................................................................................................... 5
   Complete a Mediation Questionnaire ...................................................................................................... 5
   Meet Your Deadlines ................................................................................................................................ 5
   Complete Your Forms Properly ................................................................................................................. 5
   Deliver Papers the Right Way ................................................................................................................... 6
   Keep Copies of Your Documents............................................................................................................... 6
   Pay the Filing Fee or Request a Waiver .................................................................................................... 6
   If You Move, Tell the Court ....................................................................................................................... 7
HANDLING AN APPEAL: THREE STAGES ........................................................................................................ 8
   Stage One: Opening a Case ....................................................................................................................... 9
   Stage Two: Preparing and Filing Briefs ................................................................................................... 11
   Stage Three: The Court’s Final Decision.................................................................................................. 15
HOW TO WRITE AND FILE MOTIONS .......................................................................................................... 16
   How to Write a Motion ........................................................................................................................... 16
   How to File a Motion .............................................................................................................................. 17
   What Happens After You File .................................................................................................................. 17
   How to Respond to a Motion from Opposing Counsel ........................................................................... 17
   Emergency Motions ................................................................................................................................ 18
IF YOU DON’T AGREE WITH A COURT DECISION ........................................................................................ 19
   During Your Case: Motion for Reconsideration ...................................................................................... 19
   After Your Case: Motions and Petitions.................................................................................................. 19
HOW TO CONTACT THE COURT .................................................................................................................. 22




ATTORNEY Appeals (December 2019)                                                                                                                            2
                                                                                                      (12 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 3 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 12 of 31



HOW AN APPEAL WORKS

The chart below shows the path of an appeal from the lowest federal court to the highest. Review
these steps to make sure you understand where you are in the process.



U.S. District Court or Bankruptcy
Appellate Panel. Your case in the U.S.
Court of Appeals may come from a U.S.
District Court or the Bankruptcy Appellate
panel. In a very small number of cases, if the
court of appeals gives you permission, you
can appeal directly from the bankruptcy
court to the court of appeals. (See 28 U.S.C.
§ 158(d) if you want more information about
appealing directly from a bankruptcy court.)

U.S. Court of Appeals. When reviewing the
lower court’s decision in your case, the court
of appeals (usually a panel of three judges)
will carefully consider everything that has
happened so far. The court will also read all
the papers that you and opposing counsel
file during your case. The court will look to
see whether a lower court or agency has
made a constitutional, legal, or factual
mistake. You are not allowed to present new
evidence or testimony in the court of
appeals.

U.S. Supreme Court. If you do not agree
with the decision of the court of appeals,           Your case may not go through all of the
you can ask the United States Supreme                stages shown above. For example, if the
Court to review your case. The Supreme               U.S. Court of Appeals resolves your case
Court chooses which cases it wants to                the way that you want, you won’t need to
hear. It reviews only a small number of              file a petition in the U.S. Supreme Court.
cases each year.




ATTORNEY Appeals (December 2019)                                                                  3
                                                                                                         (13 of 31)
            Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 4 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 13 of 31



PRACTICE RULES AND RESOURCES

This guide highlights rules that you absolutely must follow after filing a case. You are also
responsible for reviewing and following the Federal Rules of Appellate Procedure (Fed. R. App.
P.), the Ninth Circuit Rules (9th Cir. R.), and the general orders. The Federal Rules and the Ninth
Circuit Rules are available at www.ca9.uscourts.gov/rules.

    Practice Guides

In addition to the rules above, the following guides can support your practice before this court.
You can find these and other resources on the court’s website under Legal Guides:

       x    Appellate Practice Guide. A thorough manual of appellate practice prepared by the
            Appellate Lawyer Representatives.

       x    Perfecting Your Appeal. You can view this video for free at www.ca9.uscourts.gov or
            purchase it from the clerk’s office for $15.00.


    Appellate Mentoring Program

The appellate mentoring program provides guidance to attorneys who are new to federal
appellate practice or who would benefit from mentoring at the appellate level. Mentors are
volunteers who have experience in immigration, habeas corpus, or appellate practice in general.
If you are interested, a program coordinator will match you with a mentor, taking into account
your needs and the mentor’s particular strengths.

To learn more, email the court at mentoring@ca.9.uscourts.gov or go to www.ca9.uscourts.gov.
On the website, select the “Attorneys” tab, look for “Appellate Mentoring Program,” then choose
“Information.”




IMPORTANT RULES FOR ALL CASES

The rules in this section apply to all attorneys who file a notice of appeal in the Ninth Circuit.
You must understand and follow each one.

    Ninth Circuit Bar Admission

To practice before the court of appeals, you must be admitted to the Bar of the Ninth Circuit. For
instructions on how to apply, go to www.ca9.uscourts.gov. Select the “Attorneys” tab, look for
“Attorney Admissions,” then choose “Instructions.”



ATTORNEY Appeals (December 2019)                                                                     4
                                                                                                        (14 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 5 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 14 of 31



    Register for Electronic Filing

Unless the court gives you an exemption, you must use the Ninth Circuit’s electronic filing
system, called CM/ECF (Case Management/Electronic Case Files). To learn more and to
register, go to www.ca9.uscourts.gov then click “Filing a Document – CM/ECF.”

For additional guidance on filing documents and making payments electronically, read the Ninth
Circuit Rules, especially Rule 25-5. For a complete list of the available types of filing events, see
the CM/ECF User Guide. To find the guide, go to “Filing a Document” as described just above, look for
“Documentation & Training,” then select “CM/ECF User Guide.”

    Complete a Mediation Questionnaire

You must complete a mediation questionnaire unless your appeal is a habeas case (28 U.S.C. §§
2241, 2254 and 2255) or a petition for a writ (28 U.S.C. § 1651). (See 9th Cir. R. 3-4.) The court
uses the questionnaire to assess settlement potential.

If you are required to complete a questionnaire, you must file it no later than seven days after the
clerk’s office dockets your case. To find the form, go to www.ca9.uscourts.gov/forms.

To request a conference with a mediator, call the Mediation Unit at (415) 355-7900, email
ca09_mediation@ca9.uscourts.gov, or make a written request to the Chief Circuit Mediator. You
may request conferences confidentially. For more information about the court’s mediation
program, go to www.ca9.uscourts.gov/mediation.

    Meet Your Deadlines

Read all documents you get from the court. They will contain important instructions and
deadlines for filing your court papers. If you miss a deadline or fail to respond to the court as
directed, the court may dismiss your case.

    Complete Your Forms Properly

Everything you send to the court must be clear and easy to read. If we can’t read your papers, we
may send them back to you. To make the clerk’s job easier, please:

9 Include your case number on all papers you send to the court or to opposing counsel.

9 Number your pages and put them in order.

9 If you are not filing electronically, use only one paper clip or a single staple to keep your
  documents organized. The clerk’s office must scan your documents and extra binding makes
  that job difficult.




ATTORNEY Appeals (December 2019)                                                                   5
                                                                                                         (15 of 31)
            Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 6 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 15 of 31



    Deliver Papers the Right Way

When you deliver papers to the court or to opposing counsel, you must take certain steps to show
you sent them to the right place on time.

9 Use the correct address. Before you put anything in the mail, make sure the address is
  current and correct.

           x   To find current addresses for the court, see “How to Contact the Court,” at the end of
               this guide. You may deliver a document to the court in person, but you must hand it
               to someone designated to receive documents in the clerk’s office.

           x   To find the correct address for opposing counsel, see opposing counsel’s notice of
               appearance. Opposing counsel should have sent a copy of this document to you after
               you filed your notice of appeal. The notice states opposing counsel’s name and
               address.

9 Attach a certificate of service. You must attach a signed certificate of service to each
  document you send to the court or to opposing counsel unless the document will be served on
  all parties electronically via CM/ECF.

9 Send a copy of all documents to opposing counsel. When you send a document to the
  court, you must also send a copy (including any attachments) to opposing parties or counsel
  who are not registered for electronic filing.



    Keep Copies of Your Documents

Make copies of all documents you send to the court or to opposing counsel and keep all papers
sent to you.



    Pay the Filing Fee or Request a Waiver

The filing fee for your case is $505.00. The fee is due when you file your notice of appeal. If you
don’t pay the fee, you will receive a notice informing you that you have 21 days to either pay the
fee or request a waiver because the appellant can’t afford to pay.

       x    If appellant can afford the fee. Send a check or money order to the district court. Do
            not send your payment to the court of appeals unless you are appealing a
            Bankruptcy Appellate Panel decision (see the note just below). Please note that after
            you pay the fee, the court cannot refund it, no matter how your case turns out.




ATTORNEY Appeals (December 2019)                                                                     6
                                                                                                       (16 of 31)
            Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 7 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 16 of 31



                                   For Bankruptcy Appellate Panel Cases

              Submit your payment to the court of appeals using the electronic filing
              system or send a check or money order to the court. Make your check out
              to “Clerk, U.S. Courts.” Don’t forget to include your case number.


       x    If appellant can’t afford to pay. You may ask the court to waive the fee by filing a
            motion to proceed in forma pauperis. See “Filing Opening Motions,” below.

If you do not pay the fee or submit a waiver request by the deadline, the court will dismiss
your case. (9th Cir. R. 42-1).



If You Move, Tell the Court

If your mailing address changes, you must immediately notify the court in writing. (9th Cir. R.
46-3.)

       x    CM/ECF. If you registered for CM/ECF, update your information online at
            https://pacer.psc.uscourts.gov/pscof/login.jsf.

       x    Exempt Filers. If you are exempt from CM/ECF, file a change of address form with
            the court. You can find the form on the court’s website at www.ca9.uscourts.gov/forms.

If you don’t promptly change your address, including your email address, you could miss
important court notices and deadlines. As noted above, missing a deadline may cause the court to
dismiss your case.




ATTORNEY Appeals (December 2019)                                                                   7
                                                                                                     (17 of 31)
          Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 8 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 17 of 31



HANDLING AN APPEAL: THREE STAGES

This section will help you understand and manage the different parts of your case. We describe
the basic documents you must file with the court and the timing of each step.

To begin, review the chart below. It introduces the three stages of a case.




ATTORNEY Appeals (December 2019)                                                                 8
                                                                                                         (18 of 31)
            Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 9 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 18 of 31



    Stage One: Opening a Case

By the time you receive this guide, you have already opened a case by filing a notice of appeal.
In response, the clerk’s office created the case record and gave you a case number and a briefing
schedule.

If you haven’t already paid the filing fee, you must do so now. See “Pay the Filing Fee or
Request a Waiver,” above.

            The court may dismiss your case at any time. Even if you pay the fees and get
            a briefing schedule, the court may decide not to keep your case for a variety of
            legal reasons. If the court dismisses your case and you think the court was wrong,
            see “If You Don’t Agree with a Court Decision,” below.

Now is also the time to:

       x    start compiling excerpts of record
       x    order any transcripts you need from the district court, and
       x    file any opening motions with the court.

This section discusses each of these steps in turn.



    Preparing Excerpts of Record
The Ninth Circuit Court of Appeals does not require an appendix of record. Instead, you must
file excerpts of record with your opening brief. (See 9th Cir. R. 30-1.1.) Your excerpts of record
should be clear and well-organized. They should include all the documents that the court will
need to understand and decide the issues in your petition.

Start putting together your excerpts of record now, before you write your opening brief. Then, as
you write the brief, you can mark each record page that you reference so you can easily add the
marked pages to your excerpts.

To learn the rules that govern what your excerpts should and should not include, and how to
format them, read 9th Cir. R. 30-1. We also recommend that you read Chapter X of Appellate
Practice Guide; see “Practice Guides,” above.

    Ordering Transcripts

If your appeal will refer to matters discussed during district court hearings, you’ll want to include
a transcript of those hearings in your excerpts of record. To order transcripts, consult the district
court where your case originated.




ATTORNEY Appeals (December 2019)                                                                     9
                                                                                                       (19 of 31)
           Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 10 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 19 of 31




                                        For Bankruptcy Appeals

           If you are appealing a Bankruptcy Appellate Panel decision or a district court
           decision that began in bankruptcy court, your transcript designation form must
           also include any court orders or written pleadings—for example, motions and
           briefs filed earlier in your case—that you might want to include in your excerpts.


    Filing Opening Motions
Here are two common motions that you might make at the beginning of your case.

           Motion to Proceed in Forma Pauperis

File this motion to ask the court to waive the appellant’s filing fee. To file your motion, you must
complete and include Form 4: Motion and Affidavit for Permission to Appeal in Forma Pauperis.
The form is available on the court’s website at www.ca9.uscourts.gov/forms.

The court will grant your IFP motion only if it finds that:

       x    appellant has financial need, and
       x    your appeal is not frivolous.

If the court denies the IFP motion, you must then pay the fees or the court will dismiss your case.
(See Ninth Circuit Rule 42-1.)


                                   If Appellant Already Has IFP Status

           If a district court gave appellant permission to proceed in forma pauperis and no
           one has revoked that status, you don’t have to file again now. (See Federal Rule of
           Appellate Procedure 24(a).)



                            For Prisoners Filing Civil, Non-Habeas, Appeals

           Even if the court grants your IFP motion, appellant must pay the filing fee if he or
           she has sufficient funds in a prison account. (See 28 U.S.C. § 1915(b).) If this
           applies to you, we will notify you that fees are due. You must then complete and
           return a form to allow prison officials to deduct the funds from appellant’s prison
           account.




ATTORNEY Appeals (December 2019)                                                                  10
                                                                                                         (20 of 31)
           Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 11 of 22
           Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 20 of 31




           Motion for Transcripts at Government Expense

If the appellant has IFP status and you need to order transcripts from a district court, you might
want to file a motion for transcripts at government expense. You must first file this motion in the
district court. If the district court denies your motion, you may file the same motion in the court
of appeals. (See 28 U.S.C. § 753(f).) If you do so, be sure to follow the instructions in “How to
Write and File Motions,” below.

           Motion for Injunction Pending Appeal

You can also file a motion for injunction pending appeal, sometimes called a motion for
injunctive relief. Be specific about what type of relief you are asking for, why the court should
grant the relief, and the date by which you want the court to respond. In addition, be sure to
follow the instructions in “How to Write and File Motions,” below.




    Stage Two: Preparing and Filing Briefs

During the second stage of your case, you and opposing counsel will prepare and file written
briefs. The required components of a brief are set out in Fed. R. App. P. 28 and 32, and 9th Cir. R.
28-2, 32-1, and 32-2. You should familiarize yourself with those rules and follow them carefully.
In this section, we cover some key points of briefing practice.



    Opening Brief
You will write and file the first brief in your case. In the opening brief, you must:

       x    state the facts of the case
       x    describe the relief you are seeking for the appellant
       x    provide legal arguments to support your petition, and
       x    include citations to the excerpts of record.

Deadline for filing. You must file your opening brief and excerpts of record by the deadline
stated in the briefing schedule.

If you do not file your brief on time or request an extension, the court will dismiss your
case.




ATTORNEY Appeals (December 2019)                                                                    11
                                                                                                  (21 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 12 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 21 of 31




                                        For Habeas Appeals

         You are allowed to bring your appeal because a court gave you a certificate of
         appealability (COA) on one or more specific issues in your case. Before you write
         your opening brief, look closely at the court order granting your COA. It should
         list the specific issues on which you may appeal. You may discuss only those
         issues (the “certified issues”) unless you make changes to your brief. To ask the
         court to consider other issues, you must do both of the following:

              9 Add a heading titled “Certified Issues” and then discuss the issues your
                COA covers.

              9 Add a heading titled “Uncertified Issues” and then discuss any issues your
                COA does not cover.

         If you use these two headings, the court will read your “Uncertified Issues”
         section as a motion to expand the COA. For more information, read Ninth Circuit
         Rule 22-1(e).




                                   Tips for Writing Your Briefs


         Keep these points in mind to write a better brief:

         Avoid unnecessary words. Don’t use 20 words to say something you can say in
         ten.

         Think things through. Make logical arguments and back them up with legal
         rules.

         Be respectful. You can disagree without being disagreeable. Focus on the
         strengths of your case, not the character of others.

         Tell the truth. Don’t misstate or exaggerate the facts or the law.

         Proofread. Before you file, carefully check for misspellings, grammatical
         mistakes, and other errors.




ATTORNEY Appeals (December 2019)                                                             12
                                                                                                        (22 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 13 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 22 of 31



    Answering Brief

In response to your opening brief, opposing counsel may file an answering brief. If opposing
counsel files an answer, they must send a copy to you.

The time scheduling order sets the deadline for the answering brief. Please note that the opening
and answering brief due dates are not subject to the rules for additional time described in Fed. R.
App. P. 26(c). In particular, if you file your opening brief early, it does not advance the due date
for your opponent’s answering brief. (See 9th Cir. R. 31-2.1.)



    Reply Brief
You are invited to reply to opposing counsel’s answering brief, but you are not required to do so.
If you write a reply brief, do not simply restate the arguments in your opening brief. Use the
reply brief to directly address the arguments in opposing counsel’s answering brief.

You must file your reply brief within 21 days of the date the government serves you with its
answering brief.


    How to File a Brief
Rules for filing briefs depend on whether or not you are required to file electronically.

CM/ECF. After we review and confirm your electronic submission, we will request paper copies
of the brief that are identical to the electronic version. Do not submit paper copies until we direct
you to do so. (See 9th Cir. R. 31-1.) You must also send two copies of the brief to any exempt or
unregistered opposing parties or counsel.

Exempt Filers Only. Please follow these steps:

9 Send the original document and six copies of your brief to the court.

9 Send two copies to opposing counsel.

9 Attach a signed certificate of service to the original and to each copy for
  opposing counsel or party.

9 Keep a copy for your records.




ATTORNEY Appeals (December 2019)                                                                  13
                                                                                                        (23 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 14 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 23 of 31



    How to File Excerpts of Record

Submit your excerpts in PDF format using CM/ECF on the same day that you submit your brief.
You must serve a paper copy of your excerpts on any unregistered party.

If the excerpts contain sealed materials, you must submit the sealed documents separately, along
with a motion to file under seal. (9th Cir. R. 27-13(e).) You must serve sealed filings on all
parties by mail or by email if they are registered for electronic filing, or if mutually agreed,
rather than through CM/ECF.

After approving your electronic submission, the clerk will direct you to file individually bound
paper copies of the excerpts of record with white covers.

To review the rules for filing excerpts, see 9th Cir. R. 30-1.



    If You Need More Time to File

Usually, you may ask for one streamlined extension of up to 30 days from the brief’s existing
due date. (See 9th Cir. R. 31-2.2(a) for conditions and exceptions.)

    x    CM/ECF. Electronic filers do not need to use a written motion; you may submit your
         request using the “File Streamlined Request to Extend Time to File Brief” event on
         CM/ECF on or before your brief’s existing due date.

    x    Exempt Filers. Make your request by filing Form 13 on or before your brief’s existing
         due date. You can find Form 13 on the court’s website at www.ca9.uscourts.gov/forms.

If you need more than 30 days, or if the court has already given you a streamlined extension, you
must submit a written motion asking for more time. Your motion must show both diligence and
substantial need. You must file your request at least seven days before your brief is due. The
motion must meet the requirements of 9th Cir. R. 31-2.2(b). You may use Form 14 for this
motion, or write your own motion.

Usually, in response to an initial motion for more time, the court will adjust the schedule. (See
Circuit Advisory Committee Note to Ninth Circuit Rule 31-2.2.) If you followed the correct
procedures to ask for more time but the court doesn’t respond by the date your brief is due, act as
though the court has granted your request and take the time you asked for.



    What Happens After You File

After you and opposing counsel have filed your briefs, a panel of three judges will evaluate the
case. Sometimes the court decides a case before briefing is complete (9th Cir. R. 3-6); if that
happens, we will let you know.



ATTORNEY Appeals (December 2019)                                                                   14
                                                                                                     (24 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 15 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 24 of 31



Judges conduct oral hearings in all cases unless all members of the panel agree that oral
argument would not significantly aid the decision-making process. (Fed. R. App. P. 34(a)(2).)

Notification of oral hearings. We will notify you of the potential dates and location of an oral
hearing approximately 14 weeks in advance. After you receive notice, you have three calendar
days to inform the court of any conflicts. We distribute calendars about ten weeks before the
hearing date.

Changes to oral hearing dates or location. The court will change the date or location of an oral
hearing only if you show good cause for the change. If you wish to submit a request to continue a
hearing, you must do so within 14 days of the hearing. Note, however, that the court grants such
requests only if you can show exceptional circumstances. (9th Cir. R. 34-2.)

Oral arguments are live streamed to YouTube. Viewers can access them through the court’s
website. Go to www.ca9.uscourts.gov and choose “Live Video Streaming of Oral Arguments and
Events.”



    Stage Three: The Court’s Final Decision

After the judges decide your case, you will receive a memorandum disposition, opinion, or court
order stating the result. If you are happy with the outcome, congratulations.

If you or opposing counsel didn’t get the final results you want, either of you may take the case
further. We explain your options in the section called “After Your Case,” below.




ATTORNEY Appeals (December 2019)                                                                15
                                                                                                      (25 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 16 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 25 of 31



HOW TO WRITE AND FILE MOTIONS

This section provides general guidelines for writing and filing motions, including motions
discussed elsewhere in this guide. The motion you want to make may have special rules—for
example, a different page limit or deadline—so be sure that you also read its description, as
noted below.



    How to Write a Motion

If you want to file a motion with the court, follow these guidelines:

9 Clearly state what you want the court to do.

9 Give the legal reasons why the court should do what you are asking.

9 Tell the court when you would like it done.

9 For criminal appeals, include the defendant’s bail status. (9th Cir. R. 27-2.8.1.)

9 Tell the court what the opposing party’s position is. (Circuit Advisory Committee Note to
  Ninth Circuit Rule 27-1(5); 9th Cir. R. 31-2.2(b)(6).)

9 If you are filing a response requesting affirmative relief, include your request in the caption.
  (Fed. R. App. P. 27(a)(3)(B)) and use the correct filing type

9 Don’t write a motion that is more than 20 pages long unless you get permission from the
  court.

If you like, you may support your motion with an affidavit or declaration. (28 U.S.C. § 1746.)
Do not submit a proposed order.




                        Cases Scheduled for Argument or Submitted to a Panel

              If your case has been (1) scheduled for oral argument, (2) argued, or (3)
              submitted to or decided by a panel, then the first page or cover of your
              motion must include the date of argument, submission, or decision and, if
              known, the names of the judges on the panel. (9th Cir. R. 25-4.)




ATTORNEY Appeals (December 2019)                                                                 16
                                                                                                       (26 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 17 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 26 of 31



    How to File a Motion

To file your motion, you must follow the rules described in “Deliver Papers the Right Way,” at
the beginning of this guide. Keep the following points in mind.

    x    CM/ECF. For electronic filing, follow instructions on CM/ECF. If there are any non-
         registered parties, you must send a hard copy to that party.

    x    Exempt Filers. Send the original document to the court and send a copy to opposing
         counsel. Remember to attach a signed certificate of service to the original and to any
         copies. Always keep a copy for your own records.

Note that you should not include a notice of motion or a proposed order with your motion. (Fed.
R. App. P. 27(a)(2)(C)(ii) and (iii).)



    What Happens After You File

The path of a motion depends on the details of your case. Certain motions—for example, a
motion to dismiss the case—may automatically stay the briefing schedule. (See 9th Cir. R. 27-
11.) The following steps are common after filing a motion.

Opposing counsel may respond. After you file a motion, opposing counsel has ten days to file a
response. (See Fed. R. App. P. 27(a)(3)(A); Fed. R. App. P. 26(c).) In the response, opposing
counsel will tell the court why it disagrees with the arguments in your motion.

You may reply to opposing counsel’s response. If opposing counsel responds, you may tell the
court why you think opposing counsel’s view is incorrect. If you file a reply, don’t just repeat the
arguments in your original motion. Instead, directly address the arguments in opposing counsel’s
response. You usually have seven days to file a reply with the court, starting on the day
opposing counsel serves you with their response. (See Fed. R. App. P. 27(a)(3)(B).) Normally, a
reply may not be longer than ten pages.

The court decides your motion. After you and opposing counsel file all papers related to the
motion, a panel of two or three judges will decide the issue.

    How to Respond to a Motion from Opposing Counsel

Your opponent may also submit motions to the court. For example, opposing counsel may file a
motion to dismiss the case or to ask the court to review the case more quickly than usual. If
opposing counsel files a motion, you are allowed to respond with your arguments against it.
Your response may not be longer than 20 pages.

Usually, you must file your response with the court no more than ten days from the day the
motion is served on you.


ATTORNEY Appeals (December 2019)                                                                  17
                                                                                                     (27 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 18 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 27 of 31




                                   Read More About These Motions

         If you are making one of the following motions, read the section noted here:

         Motion to proceed in forma pauperis in “Filing Opening Motions,” above.

         Motion for transcripts at government expense in “Filing Opening Motions,”
         above.

         Motion for injunctive relief pending appeal in “Filing Opening Motions,”
         above.

         Motion for extension of time to file a brief in “If You Need More Time to File,”
         above.

         Motion for reconsideration in “If You Don’t Agree With a Court Decision,”
         below.




                                       Emergency Motions

         An emergency motion asks the court to act within 21 days to avoid irreparable
         harm. Your motion must meet the requirements of 9th Cir. R. 27-3.

         If you need emergency relief, you must notify the Emergency Motions department
         in San Francisco before you file the motion. Call them at 415-355-8020 or e-mail
         emergency@ca9.uscourts.gov. Please note that a request for more time to file a
         document with the court or any other type of procedural relief does not qualify as
         an emergency motion. (See Circuit Court Advisory Committee Note to 27-3(3).)

         Finally, if you absolutely must notify the court of an emergency outside of standard
         office hours, call 415-355-8000. This line is for true emergencies that cannot wait
         until the next business day—for example, imminent removal from the United
         States.




ATTORNEY Appeals (December 2019)                                                                18
                                                                                                        (28 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 19 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 28 of 31



IF YOU DON’T AGREE WITH A COURT DECISION

If you think the court of appeals made an incorrect decision about important issues in your case,
you can ask the court to take a second look. You may do this during your case—for example, if
you disagree with the court’s ruling on a motion. Or you may ask the court to review its final
decision at the end of your case.



    During Your Case: Motion for Reconsideration

If you disagree with a court order or ruling during your case, you may file a motion for
reconsideration stating the reasons why you think the court’s ruling was wrong. Your motion
may not be longer than 15 pages.

A motion for reconsideration of an order that does not end the case—that is, a non-dispositive
order—is due within 14 days of the date stamped on the court order. (9th Cir. R. 27-10(a).) In
addition to these rules, please follow the general guidelines in “How to Write and File Motions,”
above.



    After Your Case: Motions and Petitions

If you think the court’s final decision in your case was wrong and you want to take further
action, you have two options:

         x    File a motion for reconsideration or petition for rehearing in this court.

             ¾ If the court decided your case in an order, then you would file a
               motion for reconsideration, as discussed just above. In civil
               appeals involving a federal party, you have 45 days (instead of 14
               days) to file a motion for reconsideration of a court order that
               ends your case. In all other cases you have 14 days. (9th Cir. R.
               27-10(a).)

             ¾ If the court decided your case in a memorandum disposition or
               opinion, then you would file a petition for rehearing, discussed
               below.

         x    File a petition for writ of certiorari with the U.S. Supreme Court.

It is most common to do these things one after the other—that is, to file a petition for rehearing
or motion for reconsideration in this court and then, if that doesn’t succeed, petition the Supreme
Court. It is technically possible to file both petitions at the same time but that is not the typical
approach. Our discussion focuses on the common path.


ATTORNEY Appeals (December 2019)                                                                   19
                                                                                                       (29 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 20 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 29 of 31




    Court of Appeals: Petition for Rehearing

To ask the court of appeals to review its final decision in your case, you must file a petition for
rehearing. Before starting a petition, remember that you must have a legal reason for believing
that this court’s decision was incorrect; it is not enough to simply dislike the outcome. You will
not be allowed to present any new facts or legal arguments in your petition for rehearing. Your
document should focus on how you think the court overlooked existing arguments or
misunderstood the facts of your case.



ATTORNEY Appeals (December 2019)                                                                  20
                                                                                                         (30 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 21 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 30 of 31



A petition for rehearing may not be longer than 15 pages. Your petition is due within 14 days of
the date stamped on the court’s opinion or memorandum disposition, except that in civil cases
involving a federal party you have 45 days. To learn more about petitions for rehearing, see Fed.
R. App. P. 40 and 40-1.

Most petitions for rehearing go to the same three judges who heard your original petition. It is
also possible to file a petition for rehearing en banc. This type of petition asks 11 judges to
review your case instead of three. The court grants petitions for rehearing en banc only in rare,
exceptional cases. To learn more about petitions for rehearing en banc, see Fed. R. App. P. 35.



    U.S. Supreme Court: Petition for Writ of Certiorari

If the court of appeals denies your petition for rehearing—or if it rehears your case and issues a
new judgment you don’t agree with—you have 90 days from the denial order or the new decision
to petition the U.S. Supreme Court to hear your case. You do this by asking the Supreme Court
to grant a writ of certiorari. You must file the petition with the Supreme Court directly. A writ of
certiorari directs the appellate court to send the record of your case to the Supreme Court for
review.

The Supreme Court is under no obligation to hear your case. It usually reviews only cases that
have clear legal or national significance—a tiny fraction of the cases people ask it to hear each
year. Learn the Supreme Court’s Rules before starting a petition for writ of certiorari. (You can
find the rules and more information about the Supreme Court at www.supremecourt.gov.)




ATTORNEY Appeals (December 2019)                                                                    21
                                                                                                     (31 of 31)
         Case: 20-36129, 12/30/2020, ID: 11949074, DktEntry: 1-6, Page 22 of 22
         Case 4:20-cv-00062-BMM Document 39 Filed 12/31/20 Page 31 of 31



HOW TO CONTACT THE COURT

    Court Addresses: San Francisco Headquarters

Mailing Address for                Mailing Address for              Street Address
U.S. Postal Service                Overnight Delivery
                                   (FedEx, UPS, etc.)
Office of the Clerk                Office of the Clerk              95 Seventh Street
James R. Browning                  James R. Browning                San Francisco, CA
Courthouse                         Courthouse                       94103
U.S. Court of Appeals              U.S. Court of Appeals
P.O. Box 193939                    95 Seventh Street
San Francisco, CA                  San Francisco, CA
94119-3939                         94103-1526

    Court Addresses: Divisional Courthouses

Pasadena                           Portland                         Seattle
Richard H. Chambers                The Pioneer Courthouse           William K. Nakamura
Courthouse                         700 SW 6th Ave, Ste 110          Courthouse
125 South Grand Avenue             Portland, OR 97204               1010 Fifth Avenue
Pasadena, CA 91105                                                  Seattle, WA 98104

    Court Website
     www.ca9.uscourts.gov

The court’s website contains the court’s rules, forms, and general orders, public phone directory,
information about electronic filing, answers to frequently asked questions, directions to the
courthouses, bar admission forms, opinions and memoranda, live streaming of oral arguments,
links to practice manuals, an invitation to join our pro bono program, and more.




ATTORNEY Appeals (December 2019)                                                                22
